DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/24/2020 and 3/31/2020 are being acknowledged and considered by the examiner.

RJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1-3, 7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (U.S. Pat. App. Pub. No. 2012/0104563).
Saito discloses, as seen in Figure, a semiconductor device having
(1) a first semiconductor substrate (2) including a through electrode (12); 

a second insulating film (4) laminated on the first insulating film (9), 
wherein an inner wall and a bottom surface of the through electrode (12) are covered with a conductor (14), the first insulating film (9) and the second insulating film (4) are laminated on the conductor (14), and the through electrode (12) includes a groove (11) which reaches the first insulating film (9) on the bottom surface from the first surface of the first semiconductor substrate (2) (see Figure 1); 
(2) wherein, in the through electrode (12), the first insulating film (9) and the second insulating film (4) are laminated on the conductor (14/15) on the inner wall, and the first insulating film (9) is laminated on the conductor (14/15), while the second insulating film (4) is not laminated at least at a bottom of the groove (11) on the bottom surface (see Figure 1); 
(3) wherein a first wiring (5) connected to the conductor (14/15) is provided on the first surface of the first semiconductor substrate (2) (see Figure 1); 
(7) wherein the first insulating film (9) and the second insulating film (4) are formed with a same material (see [0078], [0079]); 
(11) a first step of forming a first insulating film (9) on a predetermined surface of a semiconductor substrate (2)and on a conductor (14) which covers an inner wall and a bottom surface of a through electrode (12) of the semiconductor substrate (2); 
a second step of forming a second insulating film (4) on the first insulating film (9); and 

(12) a semiconductor device (1); and wherein the semiconductor device (1) includes: 
a first semiconductor substrate (2) including a through electrode (12); 
a first insulating film (9) laminated on a first surface of the first semiconductor substrate (2); and 
a second insulating film (4) laminated on the first insulating film (9), and 
an inner wall and a bottom surface of the through electrode (12) are covered with a conductor (14), the first insulating film (9) and the second insulating film (4) are laminated on the conductor (14), and the through electrode (12) includes a groove (11) which reaches the first insulating film (9) on the bottom surface from the first surface of the first semiconductor substrate (2) (see Figure 1).

Claims 1-3, 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (U.S. Pat. App. Pub. No. 2014/0073129).
Kato discloses, as shown in Figures 5A-5C, a semiconductor device with
(1) a first semiconductor substrate (10) including a through electrode (30); 
a first insulating film (12) laminated on a first surface of the first semiconductor substrate (10); and 
a second insulating film (12) laminated on the first insulating film (12), 

(2) wherein, in the through electrode (30a), the first insulating film (12) and the second insulating film (12) are laminated on the conductor (31b) on the inner wall, and the first insulating film (12) is laminated on the conductor (31b), while the second insulating film (12) is not laminated at least at a bottom of the groove (30a) on the bottom surface (see Figures 5A-5C); 
(3) wherein a first wiring (13a) connected to the conductor (31b) is provided on the first surface of the first semiconductor substrate (10) (see Figures 5A-5C); 
(7) wherein the first insulating film and the second insulating film are formed with a same material (see [0035], [0036]); 
(8) further comprising: a third insulating film (60) which is laminated on the second insulating film (12) and which clogs an opening of the groove (30a) (see Figures 5A-5C); 
(9) further comprising: a wiring layer (50) laminated on a second surface which is opposite to the first surface of the first semiconductor substrate (10), wherein the conductor (31b) on the bottom surface of the through electrode (30) is connected to a second wiring (40a) in the wiring layer (50) (see Figures 5A-5C); 
(11) a first step of forming a first insulating film (12) on a predetermined surface of a semiconductor substrate (10) and on a conductor (31b) which covers an inner wall and a bottom surface of a through electrode (30) of the semiconductor substrate (10); 
a second step of forming a second insulating film (12) on the first insulating film (12); and 
a third step of forming a groove (30a) which reaches the first insulating film (12) on the bottom surface of the through electrode (30) from the predetermined surface of the semiconductor substrate (10), within the through electrode (30) (see Figures 5A-5C). 
(12) a semiconductor device (1); and wherein the semiconductor device (1) includes: 
a first semiconductor substrate (10) including a through electrode (30); 
a first insulating film (12) laminated on a first surface of the first semiconductor substrate (10); and 
a second insulating film (12) laminated on the first insulating film (12), and 
an inner wall and a bottom surface of the through electrode (30) are covered with a conductor (31), the first insulating film (12) and the second insulating film (12) are laminated on the conductor (31), and the through electrode (30) includes a groove (30a) which reaches the first insulating film (12) on the bottom surface from the first surface of the first semiconductor substrate (10) (see Figure 1).

RJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (U.S. Pat. App. Pub. No. 2012/0104563) OR Kato (U.S. Pat. App. Pub. No. 2014/0073129).
Saito OR Kato teaches above the outlined features except for mentioning thicknesses of first and second insulating films.  Even, Saito OR Kato silently discloses said thicknesses of insulating films. However, the thicknesses of insulating films are considered to be obvious.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Saito OR Kato since it has been held to be within the general skill of a worker in the art to select specifically dimensions of layers on the basis of its suitability for the intended use as a matter of obvious design choice.

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (U.S. Pat. App. Pub. No. 2012/0104563) in view of Kato (U.S. Pat. App. Pub. No. 2014/0073129).
Saito teaches all the claimed limitations except for a third insulating film which is laminated on the second insulating film and which clogs an opening of the groove; further comprising: a wiring layer laminated on a second surface which is opposite to the first surface of the first semiconductor substrate, wherein the conductor on the bottom surface of the through electrode is connected to a second wiring in the wiring layer. However, Kato discloses, as shown in Figures 5A-5C, a semiconductor device with (8) further comprising: a third insulating film (60) which is laminated on the second insulating film (12) and which clogs an opening of the groove (30a) (see Figures 5A-5C); (9) further comprising: a wiring layer (50) laminated on a second surface which is opposite to the first surface of the first semiconductor substrate (10), wherein the conductor (31b) on the bottom surface of the through electrode (30) is connected to a second wiring (40a) in the wiring layer (50) (see Figures 5A-5C); 

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.